 1326 NLRB No 133NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Sandvik Rock Tools, Inc. and Shopmen™s Local UnionNo. 753 of the International Association ofBridge, Structural, Ornamental and ReinforcingIron Workers, AFLŒCIO.  Case 11ŒCAŒ17991September 30, 1998DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND BRAMEPursuant to a charge and amended charge filed on June26, 1998, and July 22, 1998, respectively, the ActingGeneral Counsel of the National Labor Relations Board
issued a complaint and notice of hearing and amendedcomplaint and notice of hearing on July 16, 1998, andJuly 30, 1998, respectively, alleging that the Respondent
has violated Section 8(a)(5) and (1) of the National La-bor Relations Act by refusing the Union™s request to bar-gain and to provide information following the Union™scertification in Case 11ŒRCŒ6254. (Official notice is
taken of the ﬁrecordﬂ in the representation proceeding as
defined in the Board™s Rules and Regulations, Secs.
102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343(1982).)  The Respondent filed an answer and amendedanswer admitting in part and denying in part the allega-tions in the amended complaint.On September 4, 1998, the Acting General Counselfiled a Motion for Summary Judgment and Memorandumin Support.  On September 9, 1998, the Board issued an
order transferring the proceeding to the Board and a No-tice to Show Cause why the motion should not begranted.  The Respondent filed a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling On Motion For Summary JudgmentIn its amended answer the Respondent admits its re-fusal to bargain and to furnish information that is rele-vant and necessary to the Union™s role as bargaining rep-resentative, but attacks the validity of the certification onthe basis of the Board™s unit determination in the repre-sentation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  We
therefore find that the Respondent has not raised any
representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).We also find that there are no issues warranting ahearing with respect to the Union™s request for informa-tion.  The amended complaint alleges, and the Respon-dent™s amended answer admits, that the Union requestedthe following information on May 7, 1998:(1) Names of all bargaining unit employees.(2) Dates of hire and wage rates of all bargaining unitemployees.(3) Job classifications or description of work per-formed by all bargaining unit employees.(4) Descriptions and explanations of bonus or incen-tive plans, vacation benefits, group insurance, welfarebenefits, or pension plans, including costs thereof, and
any other fringe benefits for all bargaining unit employ-ees.The Respondent™s amended answer states that basedon the fact that it denies that the collective-bargainingunit certified by the Regional Director was appropriatefor collective bargaining, it denies that the information is
relevant and necessary to the Union™s duties as the exclu-sive bargaining representative.  It is well established,however, that such information is presumptively relevant
for purposes of collective bargaining and must be fur-nished on request unless its relevance is rebutted, whichthe Respondent has not done.  See, e.g., Maple ViewManor, Inc., 320 NLRB 1149 (1996); Trustees of theMasonic Hall, 261 NLRB 436 (1982); and Verona Dye-stuff Division, 233 NLRB 109, 110 (1977).Accordingly, we grant the Motion for Summary Judg-ment and shall order the Respondent to recognize andbargain with the Union and to furnish the Union the in-formation requested.1On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONThe Respondent is now, and has been at all times ma-terial, a Delaware corporation, with facilities in Bristol,Virginia, where it is engaged in the manufacture and
nonretail sale of chemical products and machine tool
products.During the 12-month period preceding issuance of thecomplaint, which period is representative of all timesmaterial herein, the Respondent sold and shipped from
its Bristol, Virginia facilities, goods valued in excess of$50,000 directly to points outside the Commonwealth ofVirginia.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.                                                       1 Member Brame did not participate in the underlying representationproceeding.  He agrees, however, that the Respondent has not raisedany new matters that would require the Board to reexamine the decisionin the representation proceeding.  Accordingly, he joins his colleaguesin granting the Motion for Summary Judgment. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2II.  ALLEGED UNFAIR LABOR PRACTICESA.  The CertificationFollowing the election held April 24, 1998, the Unionwas certified on May 4, 1998, as the exclusive collective-bargaining representative of the employees in the fol-lowing appropriate unit:All full time production and maintenance employeesemployed by the Respondent at its Chemical Produc-tion Division in Bristol, Virginia; but excluding allclerical employees, watchmen and or guards as definedin the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B.  Refusal to BargainCommencing on or about May 7, 1998, and continuingto date, the Union has requested, and is requesting, theRespondent to bargain collectively, and to provide in-formation which is relevant and necessary to the Union™sperformance of its function as the employees™ exclusive
collective-bargaining representative, and, commencing
on or about May 7, 1998, and at all times thereafter, the
Respondent has failed and refused, and continues to failand refuse.  We find that this failure and refusal consti-tutes an unlawful refusal to bargain in violation of Sec-tion 8(a)(5) and (1) of the Act.CONCLUSION OF LAWBy refusing on and after May 7, 1998, to recognizeand bargain with the Union as the exclusive collective-bargaining representative of employees in the appropriateunit and to furnish the Union the requested necessary and
relevant information, the Respondent has engaged in
unfair labor practices affecting commerce within the
meaning of Section 8(a)(5) and (1) and Section 2(6) and
(7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to recognize and bargain on request with the Un-ion, and, if an understanding is reached, to embody theunderstanding in a signed agreement.  We also shall or-der the Respondent to furnish the Union the informationrequested.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins torecognize and bargain in good faith with the Union.
Mar-Jac Poultry Co., 136 NLRB 785 (1962); LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(5th Cir. 1964), cert. denied 379 U.S. 817 (1964); Bur-nett Construction Co., 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Sandvik Rock Tools, Inc., Bristol, Virginia,its officers, agents, successors, and assigns, shall1.  Cease and desist from(a)  Refusing to bargain with Shopmen™s Local UnionNo. 753 of the International Association of Bridge,Structural, Ornamental and Reinforcing Iron Workers,
AFLŒCIO as the exclusive bargaining representative of
the employees in the bargaining unit, and refusing to
furnish the Union information that is relevant and neces-sary to its role as the exclusive bargaining representativeof the unit employees.(b)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.  Take the following affirmative action necessary toeffectuate the policies of the Act.(a)  On request, bargain with the Union as the exclu-sive representative of the employees in the followingappropriate unit on terms and conditions of employment
and, if an understanding is reached, embody the under-standing in a signed agreement:All full time production and maintenance employeesemployed by the Respondent at its Chemical Produc-tion Division in Bristol, Virginia; but excluding allclerical employees, watchmen and or guards as defined
in the Act.(b)  Furnish the Union the information that it requestedon May 7, 1998.(c)  Within 14 days after service by the Region, post atits facility in Bristol, Virginia, copies of the attachednotice marked ﬁAppendix.ﬂ2 Copies of the notice, onforms provided by the Regional Director for Region 11after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered,
defaced, or covered by any other material.  In the event
that, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facilityinvolved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the noticeto all current employees and former employees employed
by the Respondent at any time since May 7, 1998.                                                       2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ SANDVIK ROCK TOOLS, INC.3(d) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.Dated, Washington, D.C.  September 30, 1998Sarah M. Fox,                                 MemberWilma B. Liebman,                        Member
J. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT refuse to bargain with Shopmen™s LocalUnion No. 753 of the International Association ofBridge, Structural, Ornamental and Reinforcing Iron
Workers, AFLŒCIO as the exclusive representative of the
employees in the bargaining unit, and WE WILL NOT refuseto furnish the Union information that is relevant and nec-essary to its role as the exclusive bargaining representa-tive of the unit employees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and put inwriting and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All full time production and maintenance employeesemployed by us at our Chemical Production Division inBristol, Virginia; but excluding all clerical employees,
watchmen and or guards as defined in the Act.WE WILL furnish the Union the information that it re-quested on May 7, 1998.SANDVIK ROCK TOOLS, INC.